By the Court.

— Whether from the evidence in this case, the action of trespass could havcjieen maintained against Bevins, it is unnecessary to decide; for, it is clear that it cannot be maintained against the present defendants, who were, either hands on board employed by Bevins, or passengers taken on board by him for their fare. He Bevins, had a right, having hired the sloop of the plaintiff, to take them on board, and they were not accountable for Bevin’s want of skill or negligence. As well might the passengers in a stage coach be made accountable for the negligence or want of skill in the driver, by which the carriage was destroyed. In the case Davy against Chamberlain and others, 3 Esp. N. C. 229, it is said by'Lord Ellenborough, that if a person driving his own Carriage take in another person as a passenger, such person cannot be subject to an action for any misconduct of the proprietor in driving the carriage, (for driving against any person on the road,) but if *179both are jointly concerned in the carriage, as if both had hired it together, they must both be liable for any misconduct of either. It is obvious that it would-be the same, in case of damage done to the Carriage, Accordingly the jury returned a
Verdict for the defendants.